    Case 20-03190-sgj Doc 164 Filed 05/07/21                   Entered 05/07/21 19:45:59             Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 20-03190 (SGJ)
                                                                        )
JAMES D. DONDERO,                                                       )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

       I, Esmeralda Aguayo, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On May 4, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:




                                           (Continued on Next Page)




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 20-03190-sgj Doc 164 Filed 05/07/21       Entered 05/07/21 19:45:59   Page 2 of 6




   •   Debtor's Objection to James Dondero's Emergency Motion to Stay Proceedings
       Pending Resolution of Petition for Writ of Mandamus or, Alternatively, Motion to
       Continue Trial Setting [Docket No. 160]


Dated: May 7, 2021
                                           /s/ Esmeralda Aguayo
                                           Esmeralda Aguayo
                                           KCC
                                           222 N Pacific Coast Highway, Suite 300
                                           El Segundo, CA 90245
                                           Tel 310.823.9000




                                           2
Case 20-03190-sgj Doc 164 Filed 05/07/21   Entered 05/07/21 19:45:59   Page 3 of 6



                              EXHIBIT A
           Case 20-03190-sgj Doc 164 Filed 05/07/21                        Entered 05/07/21 19:45:59                 Page 4 of 6
                                                                  Exhibit A
                                                            Adversary Service List
                                                           Served via Electronic Mail


            Description                    CreditorName                 CreditorNoticeName                             Email
                                                                                                      michael.lynn@bondsellis.com;
                                                                                                      john@bondsellis.com;
                                                                 D. Michael Lynn, John Y. Bonds, III, john.wilson@bondsellis.com;
                                    Bonds Ellis Eppich Schafer   John T. Wilson, IV, Bryan C. Assink, bryan.assink@bondsellis.com;
 Counsel for James Dondero          Jones LLP                    Clay M. Taylor                       clay.taylor@bondsellis.com
 Financial Advisor to Official
 Committee of Unsecured                                       Earnestiena Cheng, Daniel H              Earnestiena.Cheng@fticonsulting.com;
 Creditors                          FTI Consulting            O'Brien                                  Daniel.H.O'Brien@fticonsulting.com
                                                              Melissa S. Hayward, Zachery Z.           MHayward@HaywardFirm.com;
 Counsel for the Debtor             Hayward & Associates PLLC Annable                                  ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC                                                                        andrew.clubok@lw.com;
 and UBS AG London Branch           Latham & Watkins LLP         Andrew Clubok, Sarah Tomkowiak        sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC                                                                        asif.attarwala@lw.com;
 and UBS AG London Branch           Latham & Watkins LLP         Asif Attarwala, Kathryn K. George     Kathryn.George@lw.com
 Counsel for UBS Securities LLC                                                                        jeff.bjork@lw.com;
 and UBS AG London Branch           Latham & Watkins LLP         Jeffrey E. Bjork, Kimberly A. Posin   kim.posin@lw.com
 Counsel for UBS Securities LLC                                                                        Zachary.Proulx@lw.com;
 and UBS AG London Branch           Latham & Watkins LLP         Zachary F. Proulx, Jamie Wine         Jamie.Wine@lw.com
                                                                                                       mclemente@sidley.com;
                                                                 Matthew Clemente, Alyssa Russell,     alyssa.russell@sidley.com;
 Counsel for Official Committee of                               Elliot A. Bromagen, Dennis M.         ebromagen@sidley.com;
 Unsecured Creditors               Sidley Austin LLP             Twomey                                dtwomey@sidley.com
                                                                                                       preid@sidley.com;
                                                                 Penny P. Reid, Paige Holden           pmontgomery@sidley.com;
 Counsel for Official Committee of                               Montgomery, Juliana Hoffman,          jhoffman@sidley.com;
 Unsecured Creditors               Sidley Austin LLP             Chandler M. Rognes                    crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                 Page 1 of 1
Case 20-03190-sgj Doc 164 Filed 05/07/21   Entered 05/07/21 19:45:59   Page 5 of 6



                              EXHIBIT B
                              Case 20-03190-sgj Doc 164 Filed 05/07/21                  Entered 05/07/21 19:45:59            Page 6 of 6
                                                                               Exhibit B
                                                                        Adversary Service List
                                                                       Served via First Class Mail


              Description                    CreditorName                   CreditorNoticeName                      Address1                 City     State      Zip
                                                                    D. Michael Lynn, John Y. Bonds, III,
                                       Bonds Ellis Eppich Schafer   John T. Wilson, IV, Bryan C. Assink,   420 Throckmorton Street,
  Counsel for James Dondero            Jones LLP                    Clay M. Taylor                         Suite 1000                    Fort Worth   TX      76102
  Counsel for UBS Securities LLC and                                                                       555 Eleventh Street, NW,
  UBS AG London Branch                 Latham & Watkins LLP         Andrew Clubok, Sarah Tomkowiak         Suite 1000                    Washington DC        20004
  Counsel for UBS Securities LLC and                                                                       330 North Wabash Avenue,
  UBS AG London Branch                 Latham & Watkins LLP         Asif Attarwala, Kathryn K. George      Ste. 2800                     Chicago      IL      60611
  Counsel for UBS Securities LLC and
  UBS AG London Branch                 Latham & Watkins LLP         Jeffrey E. Bjork, Kimberly A. Posin    355 S. Grand Ave., Ste. 100   Los Angeles CA       90071
  Counsel for UBS Securities LLC and
  UBS AG London Branch                 Latham & Watkins LLP         Zachary F. Proulx, Jamie Wine          885 Third Ave.                New York     NY      10022-4834




Highland Capital Management, L.P.
Case No. 19-34054                                                              Page 1 of 1
